DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,834,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the double patenting rejection has been overcome.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2020/0059894, relying on the provisional application 62/458,118) in view of Choi et al. (US 2018/0145818).
Regarding Claim 1, Siomina teaches a method, comprising: determining, by a control system comprising a processor, capabilities of a device configured to operate according to a communication protocol ([0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0072] The capability may be provided, e.g., upon a request from another node or in an unsolicited way, upon a triggering condition or triggering event, or upon determining the need to receive (e)MBMS service. In some embodiments, the capability may comprise, e.g., an explicit list of supported or acceptable configurations or a rule to derive such, a number or list of mixed SCells or carriers with mixed cells and/or dedicated (e)MBMS operation, etc.); and
selecting, by the control system, a numerology of a group of numerologies for transmission of information from a base station in a downlink subframe of a frame, based on a joint determination of whether the capabilities indicate that the device comprises a multicast-broadcast single-frequency network subframe capability, and whether the capabilities indicate that the device comprises a unicast capability ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes).
	However, Siomina does not teach selecting a numerology based on a joint determination of whether the capabilities indicate that the device comprises a multicast-broadcast single-frequency network subframe capability, and whether the capabilities indicate that the device comprises a discovery signal measurement capability.
	In an analogous art, Choi teaches selecting a numerology based on a joint determination of whether the capabilities indicate that the device comprises a multicast-broadcast single-frequency network subframe capability, and whether the capabilities indicate that the device comprises a discovery signal measurement capability ([0172] As an example having different numerologies between the above services, the eMBMS 1470 may have a longer CP length than other services. … However, since the waste due to CP overhead occurs when the CP length is relatively longer than other services in supporting the eMBMS in the 5G system, the OFDM symbol length longer than other services is required, and at the same time, the subcarrier spacing narrower than other services is required; [0227] since the LTE terminals capable of supporting the transmission modes TM9 and 10 in the LTE cell can transmit data through a demodulation reference signal (DMRS) and a channel statement information reference signal (CSI-RS) in the MBSFN subframe, it is possible to divide the LTE transmission and the 5G transmission based on frequency resources in the MBSFN subframe for the 5G terminal and the LTE terminals. … In order to support the LTE and the 5G having different numerologies, a guard band is required to protect LTE transmission between the LTE and 5G resources; [0251] carrier 2400 information (carrier frequency BW and position information, discovery reference signal (DRS) configuration information, or the like) may be transmitted from the 5G base station to the 5G capable terminal, and the 5G capable terminal may acquire the information through the synchronization acquisition and the system information reception; [0255] LAA cell information (carrier frequency BW and position information, discovery reference signal (DRS) configuration information, etc.) may be transmitted from the 5G base station to the 5G capable terminal, and the 5G capable terminal may acquire the above information through synchronization acquisition and system information reception; [0295] in all of the above embodiments, after the NR terminal transmits a capability signal for NR PDCCH decoding to the base station, the NR base station sets parameter values; [0326] FIGS. 33A and 33B are diagrams illustrating a frame structure required for performing 5G transmission through a MBSFN subframe in a frame structure based on various numerologies according to various embodiments of the present disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Choi’s method with Siomina’s method so that it can effectively use the radio resource by effectively transmitting the downlink control channel and sharing the demodulation reference signal in the 5G communication system (Choi [0018]). Moreover, the LTE and the 5G communication system can coexist and may be effectively operated in one LTE carrier frequency or multiple LTE carriers (Choi [0017]).

Regarding Claim 2, the combination of Siomina and Choi, specifically Siomina teaches determining the capabilities of the device comprises determining that the device comprises the multicast-broadcast single-frequency network subframe capability ([0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0072] The capability may be provided, e.g., upon a request from another node or in an unsolicited way, upon a triggering condition or triggering event, or upon determining the need to receive (e)MBMS service).

Regarding Claim 3, Siomina does not teach determining the capabilities of the device further comprises determining that the device comprises the discovery signal measurement capability.
In an analogous art, Choi teaches determining the capabilities of the device further comprises determining that the device comprises the discovery signal measurement capability ([0251] carrier 2400 information (carrier frequency BW and position information, discovery reference signal (DRS) configuration information, or the like) may be transmitted from the 5G base station to the 5G capable terminal, and the 5G capable terminal may acquire the information through the synchronization acquisition and the system information reception; [0255] LAA cell information (carrier frequency BW and position information, discovery reference signal (DRS) configuration information, etc.) may be transmitted from the 5G base station to the 5G capable terminal, and the 5G capable terminal may acquire the above information through synchronization acquisition and system information reception; [0295] in all of the above embodiments, after the NR terminal transmits a capability signal for NR PDCCH decoding to the base station, the NR base station sets parameter values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Choi’s method with Siomina’s method so that it can effectively use the radio resource by effectively transmitting the downlink control channel and sharing the demodulation reference signal in the 5G communication system (Choi [0018]). Moreover, the LTE and the 5G communication system can coexist and may be effectively operated in one LTE carrier frequency or multiple LTE carriers (Choi [0017]).

Regarding Claim 4, the combination of Siomina and Choi, specifically Siomina teaches the selecting comprises: in response to the joint determination indicating that the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, selecting a first numerology from the group of numerologies ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes), and
in response to the joint determination indicating that the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, selecting a second numerology from the group of numerologies, wherein the first numerology is distinct from the second numerology ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes).

Regarding Claim 7, Siomina does not teach the selecting comprises: in response to the joint determination indicating that the device does comprise the multicast-broadcast single-frequency network subframe capability and the device does comprise the discovery signal measurement capability, selecting a first numerology from the group of numerologies, and in response to the joint determination indicating that the device does not comprise the multicast-broadcast single-frequency network subframe capability and does comprise the discovery signal measurement capability, selecting a second numerology from the group of numerologies, wherein the first numerology is distinct from the second numerology.
In an analogous art, Choi teaches the selecting comprises: in response to the joint determination indicating that the device does comprise the multicast-broadcast single-frequency network subframe capability and the device does comprise the discovery signal measurement capability, selecting a first numerology from the group of numerologies ([0172] As an example having different numerologies between the above services, the eMBMS 1470 may have a longer CP length than other services. … However, since the waste due to CP overhead occurs when the CP length is relatively longer than other services in supporting the eMBMS in the 5G system, the OFDM symbol length longer than other services is required, and at the same time, the subcarrier spacing narrower than other services is required; [0227] since the LTE terminals capable of supporting the transmission modes TM9 and 10 in the LTE cell can transmit data through a demodulation reference signal (DMRS) and a channel statement information reference signal (CSI-RS) in the MBSFN subframe, it is possible to divide the LTE transmission and the 5G transmission based on frequency resources in the MBSFN subframe for the 5G terminal and the LTE terminals. … In order to support the LTE and the 5G having different numerologies, a guard band is required to protect LTE transmission between the LTE and 5G resources; [0326] FIGS. 33A and 33B are diagrams illustrating a frame structure required for performing 5G transmission through a MBSFN subframe in a frame structure based on various numerologies according to various embodiments of the present disclosure), and
in response to the joint determination indicating that the device does not comprise the multicast-broadcast single-frequency network subframe capability and does comprise the discovery signal measurement capability, selecting a second numerology from the group of numerologies, wherein the first numerology is distinct from the second numerology ([0172] As an example having different numerologies between the above services, the eMBMS 1470 may have a longer CP length than other services. … However, since the waste due to CP overhead occurs when the CP length is relatively longer than other services in supporting the eMBMS in the 5G system, the OFDM symbol length longer than other services is required, and at the same time, the subcarrier spacing narrower than other services is required; [0227] since the LTE terminals capable of supporting the transmission modes TM9 and 10 in the LTE cell can transmit data through a demodulation reference signal (DMRS) and a channel statement information reference signal (CSI-RS) in the MBSFN subframe, it is possible to divide the LTE transmission and the 5G transmission based on frequency resources in the MBSFN subframe for the 5G terminal and the LTE terminals. … In order to support the LTE and the 5G having different numerologies, a guard band is required to protect LTE transmission between the LTE and 5G resources; [0326] FIGS. 33A and 33B are diagrams illustrating a frame structure required for performing 5G transmission through a MBSFN subframe in a frame structure based on various numerologies according to various embodiments of the present disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Choi’s method with Siomina’s method so that it can effectively use the radio resource by effectively transmitting the downlink control channel and sharing the demodulation reference signal in the 5G communication system (Choi [0018]). Moreover, the LTE and the 5G communication system can coexist and may be effectively operated in one LTE carrier frequency or multiple LTE carriers (Choi [0017]).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 11, Siomina teaches the determining comprises determining that the user equipment comprises a multicast-broadcast single-frequency network subframe capability ([0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0072] The capability may be provided, e.g., upon a request from another node or in an unsolicited way, upon a triggering condition or triggering event, or upon determining the need to receive (e)MBMS service).
However, Siomina does not teach the user equipment comprises a discovery signal measurement capability.
In an analogous art, Choi teaches the user equipment comprises a discovery signal measurement capability ([0251] carrier 2400 information (carrier frequency BW and position information, discovery reference signal (DRS) configuration information, or the like) may be transmitted from the 5G base station to the 5G capable terminal, and the 5G capable terminal may acquire the information through the synchronization acquisition and the system information reception; [0295] in all of the above embodiments, after the NR terminal transmits a capability signal for NR PDCCH decoding to the base station, the NR base station sets parameter values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Choi’s method with Siomina’s method so that it can effectively use the radio resource by effectively transmitting the downlink control channel and sharing the demodulation reference signal in the 5G communication system (Choi [0018]). Moreover, the LTE and the 5G communication system can coexist and may be effectively operated in one LTE carrier frequency or multiple LTE carriers (Choi [0017]).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 19, the combination of Siomina and Choi, specifically Siomina teaches the downlink subframe is time division multiplexed between transmissions of the first communication protocol and a second communication protocol ([0059] the MBMS may be shared with unicast service in time division multiplex manner i.e. different subframes within a radio frame are used for MBMS and unicast services).

Regarding Claim 20, the combination of Siomina and Choi, specifically Siomina teaches the single subframe is frequency division multiplexed between transmissions of the first communication protocol and a second communication protocol ([0069] such CA configurations may include a given quantity of carriers during dedicated (e)MBMS operation mode and/or with mixed cells including unicast and FeMBSFN subframes).

Claims 5-6, 8-9, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. in view of Choi et al. and Si et al. (US 2018/0248642, relying on the provisional application 62/487,760).
Regarding Claim 5, the combination of Siomina and Choi does not teach a first numerology of the group of numerologies comprises 30 kilohertz synchronization signal block spacing, wherein a synchronization signal block is located on third and fourth symbols of a slot.
In an analogous art, Si teaches a first numerology of the group of numerologies comprises 30 kilohertz synchronization signal block spacing ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein a synchronization signal block is located on third and fourth symbols of a slot ([0295] FIGS. 25C and 25D illustrate other examples of the NR-SS blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 6, the combination of Siomina and Choi does not teach a second numerology of the group of numerologies comprises 15 kilohertz synchronization signal block spacing.
In an analogous art, Si teaches a second numerology of the group of numerologies comprises 15 kilohertz synchronization signal block spacing ([0166] frequency range A associated with 15 kHz subcarrier spacing and 5 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 8, the combination of Siomina and Choi does not teach the first numerology comprises 30 kilohertz synchronization signal block spacing, wherein a synchronization signal block is located on symbols of the subframe not containing cell specific reference signals.
In an analogous art, Si teaches the first numerology comprises 30 kilohertz synchronization signal block spacing ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein a synchronization signal block is located on symbols of the subframe not containing cell specific reference signals (FIG. 25C/D, Reserved for NR SS blocks and Remaining REs for data, control and/or RS (in the figures, these two types of blocks, SS and RS, are not overlapping)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 9, the combination of Siomina and Choi does not teach the second numerology comprises 15 kilohertz synchronization signal block spacing.
In an analogous art, Si teaches the second numerology comprises 15 kilohertz synchronization signal block spacing ([0166] frequency range A associated with 15 kHz subcarrier spacing and 5 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 13, the combination of Siomina and Choi does not teach the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block, wherein the synchronization signal block is located on first defined symbols of the subframe of a frame, and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth.
In an analogous art, Si teaches the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein the synchronization signal block is located on first defined symbols of the subframe of a frame ([0295] FIGS. 25C and 25D illustrate other examples of the NR-SS blocks), and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 14, the combination of Siomina and Choi does not teach the second numerology comprises a second defined frequency subcarrier spacing for the synchronization signal block, and wherein the bandwidth for the transmission of the subframe comprises at least a second defined amount of bandwidth.
In an analogous art, Si teaches the second numerology comprises a second defined frequency subcarrier spacing for the synchronization signal block, and wherein the bandwidth for the transmission of the subframe comprises at least a second defined amount of bandwidth ([0166] frequency range A associated with 15 kHz subcarrier spacing and 5 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 16, the combination of Siomina and Choi does not teach the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block, wherein the synchronization signal block is located on symbols of the subframe not containing cell specific reference signals (CRS), and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth.
In an analogous art, Si teaches the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein the synchronization signal block is located on symbols of the subframe not containing cell specific reference signals (CRS) (FIG. 25C/D, Reserved for NR SS blocks and Remaining REs for data, control and/or RS (in the figures, these two types of blocks, SS and RS, are not overlapping)), and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2017/0126300) teaches method of measuring CSI in wireless communication system supporting unlicensed bands.
Yi et al. (US 2017/0070312) teaches method of receiving control information for receiving discovery reference signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413